     Case: 1:17-md-02804 Doc #: 2618 Filed: 09/19/19 1 of 3. PageID #: 414917




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION                     MDL 2804
 OPIATE LITIGATION
                                                  Case No. 17-md-2804
 This document relates to:
                                                  Hon. Dan Aaron Polster
Southwest Mississippi Regional Medical
Center, et al. v. AmerisouceBergen Drug
Corp., et al., Case No. 17-op-45175;

West Boca Medical Center, Inc. v.
AmerisourceBergen Drug Corp, et al., Case
No. 18-op-45530;

Rosary Hall and St. Vincent Charity Medical
Center v. AmerisourceBergen Drug Corp., et
al., Case No. 18-op-45610;

Baptist Healthcare System, Inc., et al. v.
AmerisourceBergen, et al., Case No. 18-op-
46058;

Saint Elizabeth Medical Center, Inc., et al. v.
AmerisourceBergen Drug Corp., et al., Case
No. 18-op-46046.


               NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
                              HOSPITAL CLAIMS

       The undersigned counsel, on behalf of all the hospitals whose cases have been transferred

to this Court as part of the MDL process, respectfully brings to the Court’s attention the Opinion

issued September 16, 2019, by the Hon Janet C. Bostwick in Tucson Medical Center v. Purdue

Pharma, L.P, et al., Case No. C20184991 (Ariz. Super. Ct., Pima County), denying defendants’

motions to dismiss as to all counts. This Opinion, attached as Exhibit 1, addresses numerous of

the same issues raised by the Defendants in this proceeding and is relevant to the Court’s
     Case: 1:17-md-02804 Doc #: 2618 Filed: 09/19/19 2 of 3. PageID #: 414918




consideration as to the validity of the hospitals’ claims. In particular, it is relevant to the pending

motion to dismiss litigation in West Boca Medical Center, Inc. v. AmerisourceBergen Drug

Corp. MDL 2804, Dkt. 691. It is also relevant to the Hospital Plaintiffs’ briefing on the viability

of their public nuisance claims. MDL 2804, Dkt. 1523.

Dated: September 19, 2019                              Respectfully submitted,

                                                       /s/ Don Barrett
                                                       John W. (“Don”) Barrett
                                                       David McMullan, Jr.
                                                       Richard Barrett
                                                       Sterling Starns
                                                       BARRETT LAW GROUP, P.A.
                                                       P.O. Box 927
                                                       404 Court Square North
                                                       Lexington, Mississippi 39095
                                                       Ph: (662) 834-2488
                                                       Fax: (662) 834-2628
                                                       dbarrett@barrettlawgroup.com
                                                       dmcmullan@barrettlawgroup.com
                                                       rrb@rrblawfirm.net
                                                       sstarns@barrettlawgroup.com




                                                  2
     Case: 1:17-md-02804 Doc #: 2618 Filed: 09/19/19 3 of 3. PageID #: 414919




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 19, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court’s system.

                                                       /s/ Don Barrett
                                                       John W. (“Don”) Barrett
                                                       BARRETT LAW GROUP, P.A.
                                                       P.O. Box 927
                                                       404 Court Square North
                                                       Lexington, Mississippi 39095
                                                       Ph: (662) 834-2488
                                                       Fax: (662) 834-2628
                                                       dbarrett@barrettlawgroup.com




                                                  3
